DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 2 April 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable Otaka et al., JP2013/043400A, (“Otaka”) in view of Fukaya et al., US 2008/0241449 (“Fukaya”)(both references previously cited).
Regarding claims 1 and 9-11, Otaka discloses a rubber composition suitable for use in forming laminated, multilayer fuel hoses wherein the composition comprises an epichlorohydrin polymer (a1), a 1,8-diazabicyclo(5.4.0)undecene-7 salt (a2), a metal salt hydrate (a4), nickel dibutyldithiocarbamate (a5), and an allyl-based crosslinking aid [0001, 0009, 0010, 0015, 0020, 0028, 0059, 0138].
The epichlorohydrin polymer (a1), 1,8-diazabicyclo(5.4.0)undecene-7 salt (a2), metal salt hydrate (a4), and nickel dibutyldithiocarbamate (a5) respectively read on components (a), (c), (d), and (e) recited in claim 1.  
Otaka is silent regarding the allyl-based crosslinking aid comprising at least two vinyl groups.
Fukaya discloses a hydrin rubber composition suitable of producing multilayer fuel hoses [abstract, 0007-0021, 0059, 0060].  The hydrin rubber composition comprises (A) a hydrin rubber which may be an epichlorohydrin rubber [0034, 0070-0072].  Fukaya teaches incorporating not less than 1 weight part and less than 10 weight parts per 100 weight parts of the hydrin rubber of a co-crosslinking agent (i.e. a crosslinking aid) in order to attain excellent ozone resistance [0046-0047, claim 16].  The co-crosslinking agent may be triallyl isocyanurate and/or diallyl phthalate [0045].
Otaka and Fukaya are both directed towards hydrin rubber based compositions suitable for producing a layer in multilayer fuel hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Otaka by incorporating not less than 1 weight part and 
Regarding claim 3, Otaka teaches incorporating the metal salt hydrate (a4) in amounts of from 0.1 parts by mass to 80 parts by mass based on 100 weight parts of the epichlorohydrin rubber component (a1) [0037] which renders obvious the claimed range of amounts.
Regarding claims 4 and 5, Otaka teaches that the disclosed composition comprises an epoxy resin component (a3) and a copper salt (a6) [0010, 0015].
Regarding claims 6 and 7, Otaka teaches that the disclosed composition comprises a vulcanizing agent (a7) which may be, inter alia, of a thiourea-type [0015, 0043]. 
Regarding claim 8, Otaka teaches that the 1,8-diazabicyclo(5.4.0)undecene-7 salt (a2) is present in amounts of 0.3 to 3.0 part by mass based on 100 mass parts of the rubber component (a1) [0022].

Response to Arguments
Applicant's arguments filed 2 July 2021 have been fully considered but they are not persuasive. 
On pages 4 and 5 of the remarks Applicant notes that Fukaya is directed towards a nickel-free composition and that Fukaya teaches that ozone-resistance is a known problem for nickel-free compositions. Applicant further notes that the co-crosslinking agent taught by Fukaya is for the purpose of further excellent ozone resistance. In light of these teachings, Applicant asserts that there would be no basis to modify the composition of Otaka which comprises nickel by incorporating the co-crosslinking agents taught by Fukaya.  However, the Examiner notes that Fukaya does not teach or suggest that the disclosed co-crosslinking agent only furthers excellent ozone resistance in hydrin rubber compositions which are nickel-free or that there is correlating between the absence of nickel and the effectiveness of the disclosed co-crosslinking agent with regards to improving ozone resistance.  Additionally, the Examiner notes that Otaka specifically recites that the disclosed composition may comprise allyl-based cross-linking aids [0059]. 
Additionally, in effort to resolve the level of understanding of one of ordinary skill in the polymer arts regarding ozone resistance of hydrin rubber, the Examiner points to Brown, Roger P., Practical Guide to the Assessment of the Useful Life of Rubbers, Rapra Tech. Ltd. 2001 (introduced here as an evidentiary reference)(copy provided herewith) which establishes that at the time the instant application was effectively filed one of ordinary skill would have known that hydrin rubbers in general have inferior ozone resistance (i.e. are susceptible to ozone-mediated degradation)(pages 20-21).
 As such, the Examiner contends that when the level of one of ordinary skill in the art is considered and the teachings of both Otaka and Fukaya are taken as a whole, one would have been sufficiently motivated to use the triallyl isocyanurate and/or diallyl .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782